


Exhibit 10.28.1

[FORM OF CITIGROUP EQUITY AWARD AGREEMENT (REVISED)]

Citigroup Inc.
Equity Award Agreement

 1.    Award Agreement.    Citigroup Inc. ("Citigroup") hereby grants to {NAME}
(the "Participant"), the award(s) summarized below, pursuant to the terms of the
[EQUITY AWARD PROGRAM NAME] (the "Program"). The terms, conditions and
restrictions of your award are contained in this Equity Award Agreement,
including the attached Appendix (together, the "Agreement"), and are summarized,
along with additional information, in the [EQUITY AWARD PROGRAM NAME] prospectus
dated [MONTH] [DAY], [YEAR], and any applicable prospectus supplements
(together, a "Prospectus"). Your award is also governed by the Citigroup 1999
Stock Incentive Plan, as amended and restated effective April 19, 2005 (the
"Plan") [IF APPLICABLE:, and the Letter Agreement (as defined in the Appendix)].
For the award to be effective, you must sign below and return this page of the
Agreement, acknowledging that you have received and read the Prospectus and this
Agreement, including the Appendix.

 2.    [EQUITY AWARD PROGRAM NAME] Award Summary*    

    {Restricted/Deferred} Stock Award Summary     Award Date:   {AWARD DATE}    
Number of Shares:1   {# SHARES}     Vesting Dates (      % each vesting date):2
  {VEST DATE 1}3         {VEST DATE 2}         {VEST DATE 3}         {VEST DATE
4}
 
 
Stock Option Grant Summary     Grant Date:   {GRANT DATE}     Grant Price:  
{$Grant Price            per share}4     Number of Shares:   {#OPTION SHARES}  
  Vesting Dates (      % each vesting date):5   {VEST DATE 1}6         {VEST
DATE 2}         {VEST DATE 3}         {VEST DATE 4}     Option Expiration Date:
  {EXPIRATION DATE}7

 3.    Acceptance and Agreement by Participant.    I hereby accept the award
described above, and agree to be bound by the terms, conditions, and
restrictions of such award as set forth in this Agreement, including the
Appendix, and in the Prospectus (acknowledging hereby that I have read and that
I understand such documents), the Plan and Citigroup's policies, as in effect
from time to time, relating to the administration of the Program and the Plan. I
understand that vesting is conditioned upon continuous employment with the
Company, and that an Award may be cancelled if there is a break in or
termination of my employment with the Company.

CITIGROUP INC.   PARTICIPANT'S SIGNATURE:    
By:
 


--------------------------------------------------------------------------------

[Name]
[Title]
 


--------------------------------------------------------------------------------

Name:
GEID:
 
 

*The terms, conditions and restrictions applicable to your award, including what
happens in the event of a termination or suspension of your employment, are
contained in this Agreement, which includes the Appendix hereto, and are also
summarized in the Prospectus.

--------------------------------------------------------------------------------

1Breakout Core CAP basic and premium and Supp CAP shares, if applicable.
2Generally, no more rapidly than 25% each vesting date. 3At least one year after
award date. 4No less than prior day NYSE closing price. 5Generally, no more
rapidly than 25% each vesting date. 6Generally, at least one year after award
date. 7Generally, no later than sixth anniversary of grant date.

--------------------------------------------------------------------------------



CITIGROUP INC.
EQUITY AWARD AGREEMENT
APPENDIX

This Appendix constitutes part of the Equity Award Agreement (the "Agreement")
and is applicable to the [EQUITY AWARD PROGRAM NAME] award(s) dated [MONTH]
[DAY], [YEAR], summarized on the first page of this Agreement. This Appendix is
part of the Agreement and sets forth the terms and conditions and other
information applicable to the restricted or deferred stock award, and/or
non-qualified stock option grant (an "Option"), made to Participant under the
Program, as described in the Award Summary on page 1. Restricted or deferred
stock awards and Option grants are hereinafter referred to as "Awards". All
Awards are denominated in shares of Citigroup common stock, par value $.01 per
share (referred to herein as "shares" or "Citigroup stock"). The "Company", for
purposes of this Agreement, shall mean Citigroup and its subsidiaries that
participate in the Program.

 1.    Terms and Conditions.    The terms, conditions, and restrictions of the
Award are set forth below [IF APPLICABLE:, subject to the letter agreement
between the Company and Participant dated [MONTH] [DAY], [YEAR] (the "Letter
Agreement")]. Certain of these provisions [IF APPLICABLE:, except as they are
deemed modified by the terms of the Letter Agreement], along with other
important information, are summarized in the [EQUITY PROGRAM NAME] prospectus
dated [MONTH] [DAY], [YEAR], and any applicable prospectus supplement (together,
the "Prospectus"). The terms, conditions, and restrictions of the Award include,
but are not limited to, provisions relating to amendment, vesting, and
cancellation of Awards, restrictions on the transfer of Awards, and sale
restrictions on shares acquired upon the exercise of an Option.

By accepting an Award, Participant acknowledges that he or she has read and
understands the Prospectus and the terms and conditions set forth in this
Appendix. Participant understands that this Award and all other incentive awards
are entirely discretionary and that no right to receive the Award, or any
incentive award, exists absent a prior written agreement to the contrary.

Participant understands that the value that may be realized from an Award, if
any, is contingent and depends on the future market price of Citigroup stock,
among other factors, and that because equity awards are intended to promote
employee retention and stock ownership and to align employees' interests with
those of stockholders, equity awards are subject to vesting conditions and will
be canceled if vesting conditions are not satisfied.

Any monetary value assigned to an Award in any communication regarding the Award
is contingent, hypothetical, and for illustrative purposes only and does not
express or imply any promise or intent by the Company to deliver, directly or
indirectly, any certain or determinable cash value to Participant. Receipt of an
Award covered by this Agreement, or any other incentive award, is neither an
indication nor a guarantee that an incentive award of any type or amount will be
made in the future, and absent a written agreement to the contrary, the Company
is free to change its practices and policies regarding incentive awards at any
time in its sole discretion.

Any actual, anticipated, or estimated financial benefit to Participant from an
Award is not and shall not be deemed to be an integral part of Participant's
regular compensation from employment, and any actual, anticipated, or estimated
value of an Award (and/or cancellation of an Award) will not be used in any
measure or calculation of any statutory, common law, or other termination or
severance payment to Participant, unless otherwise agreed in writing by the
Company.

 2.    Vesting.    Shares underlying an Award of restricted or deferred stock
will be distributed to Participant as soon as practicable following the vesting
date(s) set forth in the Stock Award Summary, subject to receipt of the
information necessary to make required tax payments and confirmation by
Citigroup that all conditions to vesting and distribution of the shares have
been satisfied. If conditions to vesting are satisfied, an Option will vest and
Option shares shall become exercisable in the installment amounts (subject to
rounding, in Citigroup's discretion) and on the vesting dates set forth in the
Stock Option Grant Summary.

Vesting is conditioned on Participant's continuous employment with the Company
up to and including the scheduled vesting date, unless otherwise provided below.

 3.    Exercise of Option.    Vested Option shares may be exercised in whole or
in part by Participant upon notice to the Company, together with provision for
payment of the grant price (set forth in the Stock Option

2

--------------------------------------------------------------------------------




Grant Summary) and applicable withholding taxes. Such notice shall be given in
the manner prescribed by Citigroup and shall specify the date and method of
exercise and the number of Option shares that are being exercised. The currently
available option exercise methods, which are subject to change at any time, are
described in the Prospectus. All stock option exercises will be processed in
accordance with the Citigroup Equity Compensation administrative procedures and
deadlines then in effect. The laws of the country in which Participant is
working at the time of grant, vesting, and/or exercise of the Option (including
any rules or regulations governing securities, foreign exchange, tax or labor
matters), and Citigroup accounting or other policies, whether dictated by such
country's political or regulatory climate or otherwise, may restrict or prohibit
any one or more of the stock option exercise methods described in the
Prospectus; such restrictions may apply differently if Participant is a resident
or expatriate employee, and are subject to change at any time. If the last day
on which an Option may be exercised pursuant to any provision of this Agreement
is not a trading day on the New York Stock Exchange, then the immediately
preceding New York Stock Exchange trading day shall be the last day on which an
Option may be exercised. An Option may not be exercised after the Option
Expiration Date set forth in the Stock Option Grant Summary (the "Option
expiration date"). The Company is not obligated to notify a Participant that an
Option is nearing expiration.

 4.    Sale Restriction on Option Shares.    Except in the case of Participant's
termination of employment pursuant to paragraphs [(b and (e)] [(b), (e), (j),
(k) or (l)] of Section 5, Participant acknowledges that shares acquired upon an
Option exercise during the term of Participant's employment may not be sold or
otherwise transferred until two years from the date of exercise.

 5.    Termination and Interruption of Employment.    Participation in the
Program, including but not limited to Participant's right to vest in an Award or
exercise an Option, is conditioned upon Participant's continuous employment with
the Company, except as otherwise provided below.

The date of termination of Participant's employment for any purpose related to
an Award shall be the final actual working day on which Participant provides
active service to the Company, regardless of any entitlement to notice, payment
in lieu of notice, severance pay, termination pay, pension payment, or the
equivalent that may be provided by any other plan, Company policy, contract, or
law.

If Participant's continuous employment with the Company terminates or is
interrupted for any reason stated below, Participant's rights with respect to
the Award, including any "Core CAP Basic Shares" and "Core CAP Premium Shares"
(each as defined below), "Supplemental CAP Shares" and shares subject to an
Option ("Option shares"), each as may be set forth in the Stock Award Summary
and/or Stock Option Grant Summary of this Agreement, will be affected as follows
[INCLUDE PARAGRAPHS (a) – (p) AS APPLICABLE]:

        (a)   Voluntary Resignation.    If Participant voluntarily terminates
his or her employment with the Company, vesting will cease, as will the right to
exercise any vested Option shares, on the date Participant's employment is so
terminated; all unvested shares and unexercised Option shares subject to the
Award will be canceled and Participant shall have no further rights of any kind
with respect to the Award.

        (b)   Disability.

        (i)    A restricted stock award, or a deferred stock award to a
Participant who is not a U.S. taxpayer, will continue to vest during the first
12 months of Participant's approved disability leave pursuant to a Company
disability policy. If Participant remains on an approved disability leave for
more than 12 months, any unvested portion of the restricted or deferred stock
Award will vest and shares of Citigroup stock will be delivered to Participant
as soon as practicable thereafter.

        (ii)   A deferred stock award to a Participant who is a U.S. taxpayer
will continue to vest on schedule during the first six months of Participant's
approved disability leave pursuant to a Company disability policy. If
Participant is still on such disability leave at the end of such six-month
period, or if before the end of such six-month period Participant provides proof
satisfactory to the Company that Participant has been determined by the United
States Social Security Administration to be totally disabled, any unvested
portion of the deferred stock award will vest and shares of Citigroup stock will
be delivered to Participant as soon as practicable thereafter.

        (iii)  An Option will continue to vest on schedule and may be exercised
during the first 12 months of an approved disability leave (but not later than
the Option expiration date). If Participant remains on an approved disability
leave for more than 12 months, any unvested Option shares will vest immediately,
and

3

--------------------------------------------------------------------------------




the Option may be exercised for up to two years thereafter (but not later than
the Option expiration date); the two year sale restriction imposed on Option
shares will cease to apply and will not be imposed on any shares that may be
acquired from a future exercise of the Option.

        (c)   Approved Personal Leave of Absence (Non-Statutory Leave).

        (i)    A restricted or deferred stock award will continue to vest on
schedule during the first six months of Participant's personal leave of absence,
provided that Participant's leave of absence was approved by management of
Participant's business unit in accordance with the leave of absence policies
applicable to Participant (an "approved personal leave of absence"). After the
approved personal leave of absence has exceeded six months, any unvested
restricted or deferred stock will be canceled.

        (ii)   An Option will continue to vest on schedule during the first
12 months of an approved personal leave of absence. Vested Option shares may be
exercised during the first 12 months of an approved personal leave of absence
(but not later than the Option expiration date). After the approved personal
leave of absence has exceeded one year, all unexercised Option shares will be
canceled.

        (iii)  If Participant terminates employment for any reason during an
approved personal leave of absence, the applicable paragraph of this Section 5
will apply.

        (d)   Statutory Leave of Absence.    The Award will continue to vest and
Participant may continue to exercise vested Option shares during an approved
leave of absence under the Family Medical Leave Act of 1993, military leave, or
other statutory leave of absence (but not later than the Option expiration
date), provided that such leave is approved by management of Participant's
business unit, is provided by applicable law and taken in accordance with such
law and applicable Company policy (a "statutory leave of absence"). If a
statutory leave of absence is followed by an approved personal leave of absence,
any unvested restricted or deferred stock will be canceled as of the date that
the combined leaves have exceeded six months, and unexercised Option shares will
be canceled as of the date that the combined leaves have exceeded one year (if
the Option has not already expired).

        (e)   Death.    If Participant's employment terminates by reason of
Participant's death, (i) any unvested restricted or deferred stock will vest and
shares of Citigroup common stock will be delivered to Participant's estate as
soon as practicable thereafter; (ii) any unvested Option shares will vest and
may be exercised by Participant's estate for up to two years from the date of
Participant's death (but not later than the Option expiration date); and
(iii) the two-year sale restriction imposed on Option shares will cease to apply
and will not be imposed on any shares that may be acquired by Participant's
estate in a future exercise of the Option.

        (f)    Involuntary Termination for Gross Misconduct.    If the Company
terminates Participant's employment because of Participant's "gross misconduct"
(as defined below), vesting of the Award, and the right to exercise vested
Option shares will cease on the date Participant's employment is so terminated;
all unvested restricted or deferred stock and all unexercised Option shares will
be canceled as of the termination date of Participant's employment and
Participant shall have no further rights of any kind with respect to the Award.
For purposes of this Agreement, "gross misconduct" means any conduct that (i) is
in competition with the Company's business operations, (ii) that breaches any
obligation that Participant owes to the Company or Participant's duty of loyalty
to the Company, (iii) is materially injurious to the Company, monetarily or
otherwise, or (iv) is otherwise determined by the Personnel and Compensation
Committee of the Citigroup Board of Directors (the "Committee), in its sole
discretion, to constitute gross misconduct.

        (g)   Transfer to Non-Participating Subsidiary.

        (i)    If Participant transfers to a subsidiary that is a member of the
"controlled group" of Citigroup (as defined below), or to a subsidiary that is
not a member of such "controlled group," but is consolidated with Citigroup for
financial reporting purposes (including, in each case, a transfer covered under
the Citigroup Expatriate Program), the Award will continue to vest on schedule
and vested Option shares may continue to be exercised (but not later than the
Option expiration date).

        (ii)   If Participant transfers to a subsidiary that is not a member of
the "controlled group" of Citigroup (as defined below), and that is not
consolidated with Citigroup for financial reporting purposes, [(i)] unvested
[shares] ["Core CAP Basic Shares" (as defined below) and "Supplemental CAP
Shares"] will vest and shares of Citigroup common stock will be distributed to
Participant as soon as practicable thereafter [; (ii) a prorated portion of any
unvested "Core CAP Premium Shares" (as defined below) will vest and shares of
Citigroup common stock will be distributed to Participant as soon as practicable
thereafter (such prorated

4

--------------------------------------------------------------------------------




portion shall be calculated (A) by assuming that the portion of the restricted
or deferred stock award scheduled to vest on each different vesting date is a
separate award, and (B) for each separate award, by multiplying the number of
unvested Core CAP Premium Shares that are subject to such separate award by a
fraction, the numerator of which is equal to the number of days the Participant
was employed by the Company during the vesting period applicable to such
separate award and the denominator of which is equal to the number of days in
the entire vesting period applicable to such separate award);] and [(iii)]
vesting of an Option will cease and vested Option shares may continue to be
exercised for up to 90 days after the termination date of Participant's
employment (but not later than the Option expiration date).

For purposes of sub-paragraphs (i) and (ii) above, "controlled group" means any
company or other entity that is related to Citigroup as a member of a controlled
group of corporations in accordance with Section 414(b) of the United States
Internal Revenue Code of 1986 (the "Code") or as a trade or business under
common control in accordance with Section 414(c) of the Code.

        (h)   Involuntary Termination Other than for Gross Misconduct.    If
Participant's employment is terminated by the Company for any reason other than
gross misconduct [and Participant is not eligible to terminate his or her
employment pursuant to the conditions specified in paragraph (j), (k) or (l) of
this Section 5], [(i)] unvested [shares] ["Core CAP Basic Shares" (as defined
below) and "Supplemental CAP Shares"] will vest and shares of Citigroup stock
will be distributed to Participant as soon as practicable thereafter [; (ii) a
prorated portion of any unvested "Core CAP Premium Shares" (as defined below)
will vest and shares of Citigroup common stock will be distributed to
Participant as soon as practicable thereafter (such prorated portion shall be
calculated (A) by assuming that the portion of the restricted or deferred stock
award scheduled to vest on each different vesting date is a separate award, and
(B) for each separate award, by multiplying the number of unvested Core CAP
Premium Shares that are subject to such separate award by a fraction, the
numerator of which is equal to the number of days the Participant was employed
by the Company during the vesting period applicable to such separate award and
the denominator of which is equal to the number of days in the entire vesting
period applicable to such separate award);] and [(iii)] vesting of an Option
will cease and any vested Option shares may continue to be exercised for up to
90 days after the termination date of Participant's employment (but not later
than the Option expiration date).

        (i)    Voluntary Resignation to Pursue Alternative Career.    If, with
the approval of the Senior Human Resources Officer for Participant's business,
in his or her sole discretion, Participant voluntarily resigns from his or her
employment with the Company to pursue a continuing full-time career in either
government service, for a bona fide charitable institution, or as a teacher at a
bona fide educational institution, (i) unvested "Core CAP Basic Shares" (as
defined below) and "Supplemental CAP Shares" will vest and be distributed to
Participant as soon as practicable following receipt of documentation
satisfactory to Citigroup of Participant's new employment; and (ii) unvested
"Core CAP Premium Shares" (as defined below) will be canceled and Participant
shall have no further rights of any kind with respect to such portion of the
Award; and (iii) vesting of an Option will cease and all unexercised Option
shares will be canceled as of the termination date of Participant's employment
and Participant shall have no further rights of any kind with respect to the
Option.

        (j)    Satisfying the "Rule of 75."    If Participant has completed a
number of full years of service with the Company that, when added to his or her
age, equals at least 75, (i) unvested [shares] ["Core CAP Basic Shares" and
"Core CAP Premium Shares" (each as defined below) and "Supplemental CAP Shares"]
will continue to vest on schedule, provided that if Participant is no longer
employed by the Company, Participant is not engaged in his or her business or
profession, and does not engage in any activities that compete with any of the
Company's business operations; and (ii) an Option will continue to vest on
schedule and may be exercised (but not later than the Option expiration date)
while Participant is employed by the Company; unvested Option shares will vest
on the date Participant's employment with the Company is terminated for any
reason other than gross misconduct and may be exercised for up to two years
after the termination date of Participant's employment (but not later than the
Option expiration date), provided that during such time Participant is not
engaged in his or her business or profession and does not engage in any
activities that compete with any of the Company's business operations.

        (k)   Satisfying the "Rule of 60."    If Participant [does not satisfy
the conditions of paragraph (j) above, but] (i) is at least age 55 and has
completed at least five full years of service with the Company, or
(ii) Participant has completed at least 15 full years of service with the
Company and Participant's age plus the number of full years of service with the
Company equals at least 60, then (1) unvested [shares] ["Core

5

--------------------------------------------------------------------------------




CAP Basic Shares" (as defined below) and "Supplemental CAP Shares"] will
continue to vest on schedule, provided that if Participant is no longer employed
by the Company, Participant is not engaged in his or her business or profession
and does not engage in any activities that compete with any of the Company's
business operations; [(2) unvested "Core CAP Premium Shares" (as defined below)
will continue to vest on schedule, provided that if Participant is no longer
employed by the Company, any unvested "Core CAP Premium Shares" will be canceled
on the termination date of Participant's employment and Participant shall have
no further rights of any kind with respect to such portion of the Award;] and
(3) an Option will continue to vest on schedule and may be exercised (but not
later than the Option expiration date) while Participant is employed by the
Company; provided that if Participant is no longer employed by the Company,
vesting of the Option will cease on the date Participant's employment is
terminated and any vested Option shares may be exercised for up to two years
after the termination date of Participant's employment (but not later than the
Option expiration date), provided that Participant is not engaged in his or her
business or profession and does not engage in any activities that compete with
any of the Company's business operations.

        (l)    Reaching Age 55 by Certain Legacy Citibank Employees.    If
Participant is at least age 55 and is a legacy Citibank employee who
participates in (i) the grandfathered Citibank formula of the U.S. Citigroup
Pension Plan or (ii) the grandfathered Citibank formula of the Head Office
Guarantee (HOG) Plan, then (1) any unvested [shares] ["Core CAP Basic Shares"
(as defined below)] will continue to vest on schedule, provided that if
Participant is no longer employed by the Company, Participant is not engaged in
his or her business or profession and does not engage in any activities that
compete with any of the Company's business operations; and (2) an Option will
continue to vest on schedule; provided that if Participant is no longer employed
by the Company, vesting of the Option will cease on the date Participant's
employment is terminated and vested Option shares may be exercised for up to two
years following the termination date of Participant's employment (but not later
than the Option expiration date), provided that Participant is not engaged in
his or her business or profession and does not engage in any activities that
compete with any of the Company's business operations.

        (m)  Termination of Employment other than for Gross Misconduct when Also
Eligible under Paragraphs (j), (k) or (l).    If Participant is terminated other
than for gross misconduct and on the date Participant's employment is terminated
Participant has satisfied the conditions of paragraphs (j), (k) or (l) above,
then the provisions of such paragraph will apply; provided, however, that
continued vesting of the Award and the right to exercise vested Option shares
will not be subject to the condition that Participant remain unoccupied in his
or her business or profession and not compete with the Company, and provided
further that if Participant has satisfied the conditions of paragraph (k) but
not (j) above, Participant shall also continue to vest in a pro rata portion of
any "Core CAP Premium Shares" (as defined below), which portion shall be
computed in accordance with paragraph (h) above.

        (n)   Employing Company is Acquired by Another Entity (Change of
Control).    If Participant is employed by a company or other legal entity that
is acquired by another entity in a transaction that is a "change of control"
within the meaning of Section 409A of the Code, the provisions of paragraph (h)
or (m) of this Section 5 shall apply; provided, however, the Committee may, in
its sole discretion, accelerate the vesting of additional shares and/or Option
shares, and that any vesting that occurs as a result of such "change of control"
will occur on the effective date of the "change of control" and any distribution
of vested shares shall occur as soon as practicable thereafter.

        (o)   Additional Conditions Applicable to Post-Employment
Participation.    Except as otherwise provided herein, in any instance in which,
if, in the determination of the Committee, Participant engages in conduct that
is in competition with the Company's business operations, breaches his or her
duty of loyalty or any obligation Participant owes to the Company, or is
materially injurious to the Company, monetarily or otherwise, while holding any
shares of Citigroup common stock subject to a sale restriction, such shares may
be canceled, in the sole discretion of the Committee. If any such shares are
canceled pursuant to this paragraph (o), Participant will receive a cash payment
(without interest) equal to the grant price of the Option under which the shares
were issued (as adjusted, if applicable) multiplied by the number of shares
canceled.

        (p)   Definition of "Core CAP Basic Shares" and "Core CAP Premium
Shares."    "Core CAP Basic Shares" shall mean 75% (subject to rounding, in the
Company's discretion) of the number of shares of Citigroup stock in an award of
restricted or deferred stock indicated in the Core Capital Accumulation

6

--------------------------------------------------------------------------------




Program Award Summary on page 1 of this Agreement; provided, however, in the
case of a Participant who participates in (i) the grandfathered Citibank formula
of the U.S. Citigroup Pension Plan or (ii) the grandfathered Citibank formula of
the Head Office Guarantee (HOG) Plan, "Core CAP Basic Shares" shall mean 100% of
the number of shares of Citigroup stock in an award of restricted or deferred
stock indicated in the Core Capital Accumulation Program Award Summary on page 1
of this Agreement. "Core CAP Premium Shares" shall mean 25% (subject to
rounding, in the Company's discretion) of the number of shares of Citigroup
stock in an award of restricted or deferred stock indicated in the Core Capital
Accumulation Program Award Summary on page 1 of this Agreement, and shall not
apply to a Participant who participates in (i) the grandfathered Citibank
formula of the U.S. Citigroup Pension Plan or (ii) the grandfathered Citibank
formula of the Head Office Guarantee (HOG) Plan.

 6.    Non-Transferability.    Neither the Award, nor any component of the
Award, may be sold, pledged, hypothecated, assigned, margined or otherwise
transferred, other than by will or the laws of descent and distribution, and no
Award or interest or right therein shall be subject to the debts, contracts or
engagements of Participant or his or her successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law, by judgment, lien, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy or
divorce), and any attempted disposition thereof shall be null and void, of no
effect, and not binding on the Company in any way. Participant agrees that any
purported transfer shall be null and void, and shall constitute a breach of this
Agreement causing damage to the Company for which the remedy shall be a
cancellation of the Award. During Participant's lifetime, all rights with
respect to the Award shall be exercisable only by Participant, and any and all
payments in respect of the Award shall be to Participant only. The Company shall
be under no obligation to entertain, investigate, respect, preserve, protect or
enforce any actual or purported rights or interests asserted by any creditor of
Participant or any other third party in the Award, and Participant agrees to
take all reasonable measures to protect the Company against any such claims
being asserted in respect of Participant's Award and to reimburse the Company
for any and all reasonable expenses it incurs defending against or complying
with any such third-party claims if Participant could have reasonably acted to
prevent such claims from being asserted against the Company.

 7.    Stockholder Rights.    Participant shall have no rights as a stockholder
of Citigroup over any shares covered by an Award, except to the limited extent
provided in the Prospectus for an Award of restricted stock, unless and until
shares are distributed to Participant in connection with the vesting of a
restricted or deferred stock award or an Option exercise. During the vesting
period, Participant may receive dividend or dividend equivalent payments in
respect of shares subject to a restricted or deferred stock award, to the extent
provided in the Prospectus.

 8.    Right of Set Off.    Participant agrees that the Company may retain for
itself funds or securities otherwise payable to Participant pursuant to this
Award or any award under any equity award program administered by Citigroup to
offset any amounts paid by the Company to a third party pursuant to any award,
judgment, or settlement of a complaint, arbitration, or lawsuit of which
Participant was the subject; to satisfy any obligation or debt that Participant
owes the Company or its affiliates; or in the event any equity award is canceled
pursuant to its terms.

 9.    Consent to Electronic Delivery.    In lieu of receiving documents in
paper format, Participant hereby agrees, to the fullest extent permitted by law,
to accept electronic delivery of any documents that Citigroup may be required to
deliver (including, but not limited to, prospectuses, prospectus supplements,
grant or award notifications and agreements, account statements, annual and
quarterly reports, and all other forms or communications) in connection with the
Awards and any other prior or future incentive award or program made or offered
by Citigroup or its predecessors or successors. Electronic delivery of a
document to Participant may be via a Company e-mail system or by reference to a
location on a Company intranet site to which Participant has access.

 10.    Plan Administration.    The Award described in this Agreement has been
granted subject to the terms of the Plan, and the shares deliverable to
Participant in connection with an Award, whether upon the exercise of an Option
or vesting of a restricted or deferred stock award, will be from the shares
available for grant pursuant to the terms of the Plan. The Board of Directors of
Citigroup may terminate or suspend the Plan, and may amend the Plan, subject to
the approval of stockholders, if required, at any time. No termination,
suspension or amendment of the Plan shall adversely affect the right of any
Participant with

7

--------------------------------------------------------------------------------




respect to any Award theretofore granted, as determined by the Committee,
without such Participant's written consent.

 11.    Adjustments.    In the event of any change in Citigroup's capital
structure on account of any extraordinary dividend, stock dividend, stock split,
reverse stock split, combination or exchange of equity securities, merger,
consolidation, recapitalization, reorganization, divestiture or other
distribution (other than ordinary cash dividends) of assets to stockholders, or
any other similar event affecting Citigroup stock, the Committee may make such
adjustments as it may deem appropriate, in its sole discretion, and as may be
permitted by the terms of the Plan and applicable law, to the number or kind of
shares subject to an Award and/or the grant price applicable to an Award. All
such adjustments shall conform to the requirements of Section 409A of the Code,
to the extent applicable, and with respect to Awards intended to qualify as
"performance-based compensation" under Section 162(m) of the Code, such
adjustments or substitutions shall be made only to the extent that the Committee
determines that such adjustments or substitutions may be made without causing
the Company to be denied a tax deduction on account of Section 162(m) of the
Code. Citigroup shall give each Participant notice of an adjustment hereunder
and, upon notice, such adjustment shall be conclusive and binding for all
purposes.

 12.    Taxes and Tax Residency Status.    By accepting the Award, Participant
agrees to pay all applicable income and/or social taxes and file all required
tax returns in all jurisdictions where Participant is subject to tax and/or an
income tax filing requirement. If Participant is an employee in one of
Citigroup's expatriate programs, he or she agrees to pay all applicable income
and/or social taxes and file all tax returns in accordance with the applicable
expatriate policy. To assist Citigroup in achieving full compliance with its
obligations under the laws of all relevant taxing jurisdictions, Participant
agrees to keep complete and careful records of his or her income tax residency
status and the number and location of workdays outside his or her country of
income tax residency from the date of an Award until the later of the vesting of
an Award, the exercise of an Option, or the subsequent sale of any shares
received in connection with an Award. By signing this Agreement, Participant
also agrees to provide, upon request, information about his or her tax residency
status to Citigroup during such period. Participant will be responsible for any
income tax due, including penalties and interest, arising from any misstatement
by Participant regarding such information.

 13.    Entire Agreement; No Right to Employment.    [IF APPLICABLE: The Letter
Agreement,] [T]he Prospectus and the Agreement constitute the entire
understanding between the Company and Participant regarding the Award and
supersede all previous written, oral, or implied understandings between the
parties hereto about the subject matter hereof, including any written or
electronic agreement, election form or other communication to, from or between
Participant and the Company. Nothing contained herein, in the Plan, or in any
Prospectus shall confer upon Participant any rights to continued employment or
employment in any particular position, at any specific rate of compensation, or
for any particular period of time.

 14.    American Jobs Creation Act of 2004.    Participant understands that as a
result of the American Jobs Creation Act of 2004, which added Section 409A to
the Code, the tax consequences described in the Prospectus under "U.S. Taxes"
may be subject to change, and that if Participant is a U.S. taxpayer he or she
could be subject to adverse tax consequences if the Award, the Program and/or
the Plan are not conformed to the requirements of Section 409A. Citigroup may
modify the provisions of the Award, the Program and/or the Plan, as necessary,
to conform them to the requirements of Section 409A. To the extent Citigroup
deems it necessary or appropriate to amend the Award, the Program or the Plan to
conform to Section 409A, Participant shall receive a supplement to the
Prospectus describing any such changes and a new Award Agreement incorporating
such changes.

 15.    Arbitration; Conflict; Governing Law.    Any disputes related to the
Award shall be resolved by arbitration in accordance with the Company's
arbitration policies. In the absence of an effective arbitration policy,
Participant understands and agrees that any dispute related to an Award shall be
submitted to arbitration in accordance with the rules of the American
Arbitration Association, if so elected by the Company in its sole discretion. In
the event of a conflict between the Prospectus and this Agreement [IF
APPLICABLE: the Letter Agreement and this Agreement], this Agreement [IF
APPLICABLE: the Letter Agreement] shall control. In the event of a conflict
between this Agreement and the Plan, the Plan shall control. This Agreement
shall be governed by the laws of the State of New York (regardless of conflict
of laws principles) as to all matters, including, but not limited to, the
construction, application, validity and administration of the Program.

8

--------------------------------------------------------------------------------




 16.    Consent and Disclosure Regarding Use of Personal Information.    In
connection with the grant of this Award, and any other award under the Program
or any other equity award program, and the implementation and administration of
any such program, including, without limitation, Participant's actual
participation, or consideration by the Company for potential future
participation, in any program at any time, it is or may become necessary for the
Company, to collect, transfer, use, and hold certain personal information
regarding Participant in and/or outside of Participant's home country. By
accepting this Award, Participant explicitly consents (i) to the use of such
information for the purpose of being considered for participation in future
equity awards (to the extent he/she is eligible under applicable program
guidelines, and without any guarantee that any award will be made); and (ii) to
the use, transfer, processing and storage, electronically or otherwise, of
his/her personal information, as such use has occurred to date, and as such use
may occur in the future, in connection with this or any other equity award, as
further described below.

Use, transfer, storage and processing of personal information, electronically or
otherwise, may be in connection with the Company's internal administration of
its equity award programs, or in connection with tax or other governmental and
regulatory compliance activities directly or indirectly related to an equity
award program. For such purposes only, personal information may be used by third
parties retained by the Company to assist with the administration and compliance
activities of its equity award programs, and may be transferred by the company
that employs (or any company that has employed) Participant from Participant's
home country to other Citigroup entities and third parties located in the United
States and in other countries. Specifically, those parties that may have access
to Participant's information for the purposes described herein include, but are
not limited to, (i) human resources personnel responsible for administering the
equity award programs, including local and regional equity award coordinators,
and global coordinators located in the United States; (ii) Participant's U.S.
broker and equity account administrator and trade facilitator;
(iii) Participant's U.S., regional and local employing entity and business unit
management, including Participant's supervisor and his/her superiors; (iv) the
Committee or its designee, which is responsible for administering the Plan;
(v) Citigroup's technology systems support team (but only to the extent
necessary to maintain the proper operation of electronic information systems
that support the equity award programs); and (vi) internal and external legal,
tax and accounting advisors (but only to the extent necessary for them to advise
the Company on compliance and other issues affecting the equity award programs
in their respective fields of expertise).

At all times, Company personnel and third parties will be obligated to maintain
the confidentiality of Participant's personal information except to the extent
the Company is required to provide such information to governmental agencies or
other parties. Such action will always be undertaken only in accordance with
applicable law. The personal information that Citigroup may collect, process,
store and transfer for the purposes outlined above may include Participant's
name, nationality, citizenship, work authorization, date of birth, age,
government/tax identification number, passport number, brokerage account
information, GEID or other internal identifying information, home address, work
address, job and location history, compensation and equity award information and
history, business unit, employing entity, and Participant's beneficiaries and
contact information. Participant may obtain more details regarding the access
and use of his/her personal information, and may correct or update such
information, by contacting his/her human resources representative or local
equity coordinator.

***

9

--------------------------------------------------------------------------------


